EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brent Capehart on Aug 16, 2021.

The application has been amended as follows: 

Claim 1-7. (Cancelled) 	
	
 Claim 8. (Currently Amended)   A traffic control signal apparatus that is configured to be deployed in temporary locations along a roadway, wherein the traffic control signal apparatus comprises:
a frame, said frame having a lower portion and an upper portion, said lower portion and said upper portion being hingedly coupled, said lower portion of said frame being configured to operably couple with a hitch receiver on a vehicle, said lower portion and said upper portion of said frame are perpendicular in orientation;
a light unit, said light unit being mounted to said upper portion of said frame, said light unit having at least one light, said light unit being electrically 
a second light unit, said second light unit configured to provide illumination of an area adjacent to the traffic control signal apparatus;
a sign support member, said sign support member being movably coupled to said frame, said sign support member having a first position and a second position, said sign support member having a first end and a second end, said first end of said sign support member being hingedly secured to said frame; and a sign, said sign being secured to said second end of said sign support member, said sign being configured to provide instructions to approaching drivers;
a sign housing, said sign housing being mounted to said upper portion of said frame, said sign housing configured to at least partially conceal said sign ensuing said sign support member being placed in said first position and to fully expose said sign when said sign support member being placed in said second position.

 Claim 15. (Currently Amended)   A traffic control signal apparatus that is configured to be deployed in temporary locations along a roadway and operably coupled to a vehicle, wherein the traffic control signal apparatus comprises:
a frame, said frame having a lower portion and an upper portion, said lower portion and said upper portion being hingedly coupled, said upper portion of said frame having a first position and a second position, said upper portion being adjacent said lower portion in said first position of said upper portion, said 
a light unit, said light unit being mounted to said upper portion of said frame, said light unit having a first light and a second light, said first light and said second light configured to illuminate different colors;
a sign support member, said sign support member being movably coupled to said frame, said sign support member having a first position and a second position, said sign support member being adjacent said frame in said first position, said sign support member having a first end and a second end, said first end of said sign support member being hingedly secured to said frame;
a sign, said sign being secured to said second end of said sign support member, said sign being configured to provide instructions to approaching drivers; and
a sign housing, said sign housing being mounted to said upper portion of said frame proximate said light unit, said sign housing configured to at least partially conceal said sign ensuing said sign support member being placed in said first position and to fully expose said sign when said sign support member being placed in said second position.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 8-20 are indicated to be allowable as the closet prior art by Philips (Pat. No.: US . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.